DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant's election with traverse of Group II, claims 1-19 in the reply filed on 11/18/20 is acknowledged.  The traversal is on the ground(s) that there is not burden to search both groups.  This is not found persuasive because Group I, claim 20 does not require searching the particulars of the actual ray tracing as required by Group II, claims 1-19.  General subpixel processing is different from the specific scene/lighting reconstruction process of ray tracing and would require at least two distinct separate classification classes to be searched G06T and G09G.  Thus there would be a search burden on the Examiner to search alternate classes specifically geared to subpixel processing.  
The requirement is still deemed proper and is therefore made FINAL.
The withdrawal of non-elected Group I, claim 20 is acknowledged.  Elected Group II, claims 1-19 will be examined herein.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" 

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

	The abstract comprises the phrase, “ is provided…” (see line 1) which can be implied and therefore should be omitted.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: #66 of Figure 6B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (U.S. Patent 10,127,392).
In reference to claim 1, Anderson et al. discloses a computer device (see column 2, lines 30-32, column 9, lines 15-16, column 19, lines 34-45 and Figures 2B, 22 wherein Anderson et al. discloses a secure rendering system that generates ray tracing samples via a processing pipeline, the system executed on or incorporated into one or more processors of a computer.) comprising:
a processor configured (see column 19, lines 34-45 wherein Anderson et al. discloses the system executed on or incorporated into one or more processors of a computer.). to:
simulate a virtual environment based on a set of virtual environment parameters (see column 8, lines 7-14, #101, 111 of Figures 1, 2B wherein Anderson et al. discloses modeling process creating a model of a three-dimensional scene which includes geometric modeling, texturing, lighting information of the scene of which, the Examiner interprets equivalent to Applicant’s “simulate a virtual environment based on a set of virtual environment parameters” with the “parameters” specifically seen as equivalent to at least the “lighting” information of the modeling in Andersen et al..);
perform ray tracing to render a view of the simulated virtual environment, the ray tracing including generating a plurality of rays for one or more pixels of the rendered view of the 
determine sub-pixel data for each of the plurality of rays based on intersections between the plurality of rays and the simulated virtual environment (see column 6, lines 1-4, column 8, lines 16-40, #102, 112, 201, 211 of Figures 1, 2B, 4, 14-16 wherein Andersen et al. gives the explanation of the ray tracing to send multiple samples to each pixel, determining which rays “touch” an object in the scene and using these rays to help aid in what color that object pixel should be.  Andersen et al. explicitly discloses the rays tracing samples performed at subpixel resolution.); and
store the determined sub-pixel data for each of the plurality of rays in an image file (see column 6, lines 1-4, column 9, lines 15-26, column 15, lines 5-47, #211, 105, 115, 116 of Figure 2B, 14-16 wherein Andersen et al. explicitly discloses storing the processed ray traced samples in a pixel image.).
	In reference to claims 3 and 14, Andersen et al. discloses all of the claim limitations as applied to claims 1 and 13 respectively.  Andersen et al. gives the explanation of the ray tracing to send multiple samples to each pixel, determining which rays “touch” an object in the scene and using these rays to help aid in what color that object pixel should be (see column 8, lines 16-40).  Andersen et al. explicitly discloses the rays tracing samples performed at subpixel resolution (see column 6, lines 1-4 and Figures 4, 14-16).  Andersen et al. explicitly discloses 
In reference to claim 13, claim 13 is similar in scope to claim 1 and is therefore rejected under like rationale.  Note, claim 13 recites a “method” of the invention of which the Examiner deems has at least inherently been disclosed in the above prior art rejection of claim 1 by the teachings of Andersen et al..

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 8, 15, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (U.S. Patent 10,127,392).
In reference to claims 5 and 15, Andersen et al. discloses all of the claim limitations as applied to claims 1 and 13 respectively above.  Andersen et al. explicitly discloses that the samples obtained by the ray tracing, which at least inherently coincide with pixels/subpixels, can be “tagged” in order to identify objects they are associated therewith in the scene (see at least column 11, lines 25-46 and Figures 5-7).  The Examiner interprets such “tagging” in Andersen et 
In reference to claim 16, Andersen et al. discloses all of the claim limitations as applied to claim 15 above.  Andersen et al. explicitly discloses that the samples obtained by the ray tracing, which at least inherently coincide with pixels/subpixels, can be “tagged” in order to identify objects they are associated therewith in the scene (see at least column 11, lines 25-46 and Figures 5-7).  Since the samples can be tagged according to what objects are in the scene, the Examiner interprets that they are therefore “extensible” in order to cover what objects are in the scene.

In reference to claim 8, Andersen et al. discloses all of the claim limitations as applied to claim 7 above.  Andersen et al. gives the explanation of performing ray tracing which sends multiple samples to each pixel in the scene described model, determining which rays “touch” an .

Allowable Subject Matter
Claims 2, 4, 6, 9-12, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Morgan et al. (U.S. Publication 2015/0262409)
Morgan et al. discloses rendering soft shadows using groups of rays through a ray intersection process.
Baldwin et al. (U.S. Patent 10,311,629)
Baldwin et al. discloses level of detail techniques included within ray tracing.
Manivasagam et al. (U.S. Publication 2020/0301799)
Manivasagam et al. discloses systems and methods of generating synthetic sensor data via machine learning.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.
/Antonio A Caschera/
Primary Examiner, Art Unit 2612
2/19/21